       Case 2:18-cv-00947-ECM-SRW Document 1 Filed 11/05/18 Page 1 of 7




                  IN THE UNI .°21)tfAlf&DISTMCT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           1831134115RNNIVIVAION
                   DEBRA P. H A CKETT. CLk
ROBERT LUMPKIN JR. u.s. DISTFOICT COURT
                    h!nn! E DIVRICT ALf,.
     Plaintiff,              )
                             )
v.                           )       CIVIL ACTION NO.:

BIG LOTS STORES,INC.
                             )
                             )
                                                   :1s             4-n - IR v\I
                             )
     Defendant.              )       JURY DEMAND

                                    COMPLAINT

I.       INTRODUCTION

         This is a suit authorized and instituted pursuant to the "Civil Rights Act of

1866," 42 U.S.C. § 1981. The jurisdiction of this Court is invoked to secure

protection of and redress deprivation of rights secured 42 U.S.C. § 1981 providing

for injunctive and other relief against race discrimination and retaliation.

        ,TURISDICTION AND VENUE

         1.    Jurisdiction is invoked pursuant to 28 U.S.C. §§ 1331, 1343(a)(3), and

1343(a)(4).

         2.    A substantial part of the unlawful employment practices challenged in

this action occurred in the Middle District of Alabama. Venue is proper pursuant to

28 U.S.C. § 1391(b).

III.     ADMINISTRATIVE PREREQUISITES
      Case 2:18-cv-00947-ECM-SRW Document 1 Filed 11/05/18 Page 2 of 7




        3.     Plaintiff s claims arising under 42 U.S.C. § 1981 do not require

administrative exhaustion and are subject to 28 U.S.C. § 1658's four year statute of

limitations.

IV.    PARTIES

       4.      Plaintiff, Robert Lumpkin, Jr.,(hereinafter "Lumpkin" or "Plaintiff'),

is an African-American male citizen ofthe United States over the age of nineteen(19)

years and has been at all times pertinent to the matters alleged herein a resident of the

State of Alabama.

       5.      Defendant,Big Store Lots,Inc.(hereinafter"Big Lots"or"Defendant"),

is an entity subject to suit under 42 U.S.C. §1981. The Defendant does business in

Montgomery County, Alabama.

V.     STATEMENT OF FACTS

       6.      The Plaintiff realleges and incorporates by reference paragraphs 1-5

above with the same force and effect as if fully set out in specific detail hereinbelow.

       7.      The Plaintiff, Robert Lumpkin, Jr., is an African-American who was

hired by the Defendant in May of 2014. Mr. Lumpkin generally performed his job

at a satisfactory level.




                                           2
      Case 2:18-cv-00947-ECM-SRW Document 1 Filed 11/05/18 Page 3 of 7




        8.    On July 3, 2016, Mr. Lumpkin was terminated for performance and

abuse of authority in that it was alleged that he terminated individuals in violation of

company policy. These allegations were not true or were taken out of context. For

example, the performance of white managers was also down and they were not

terminated.

        9.    Also, white managers have numerous employees without consulting

human resources and were not terminated.

        10.   Upon information and belief, Mr. Lumpkin was terrninated because of

his race.

        11.   The white supervisor who terminated Mr. Lumpkin made negative

comments about his hair which he wore in a natural uncombed African inspired style.

VI.     CAUSES OF ACTION

                                      COUNT I

                         RACE DISCRIMINATION IN
                        VIOLATION OF 42 U.S.C.§ 1981

        12.   Plaintiffrealleges paragraphs 1 through 11 above and incorporates them

by reference as if fully set forth herein.

        13.   Plaintiff has been discriminated against and treated differently than




                                             3
    Case 2:18-cv-00947-ECM-SRW Document 1 Filed 11/05/18 Page 4 of 7




similarly situated Caucasian employees because of his race, African-American, in

violation of42 U.S.C.§ 1981. This treatment by the Defendant has affected the terms

and conditions of Plaintiff s employment.

      14.    This reckless and willful discrimination on the part of the Defendant

constitutes a violation of the plaintiffs' statutory rights pursuant to 42 U.S.C.§ 1981.

      15.    As a further consequence and effect of the Defendant's unlawful

conduct and practices, the Plaintiff was deprived of income and other compensation

and benefits.

      16.    Plaintiff has suffered embarrassment, humiliation, mental distress and

emotional pain and anguish as a consequence of the Defendant's racially

discriminatory, demeaning and unlawful conduct.

      17.    Plaintiff has no plain, adequate,or complete remedy at law to redress the

wrongs alleged herein and this suit, and an action for injunctive, declaratory, and

other relief, including punitive and compensatory damages, is his only means of

securing adequate relief.

      18.    As a result of the Defendant's actions, the Plaintiff has suffered and

continues to suffer severe emotional distress, mental anguish, embarrassment,

humiliation, inconvenience, and loss of enjoyment of life.

      19.       This reckless, malicious, and willful discrimination on the part of the


                                            4
    Case 2:18-cv-00947-ECM-SRW Document 1 Filed 11/05/18 Page 5 of 7




Defendant constitutes a violation of the Plaintiff s statutory rights pursuant to 42

U.S.C. 1981.

VII. PRAYER FOR RELIEF:

       WHEREFORE, the Plaintiff respectfully prays that this Court assume

jurisdiction of this action and after trial:

       1.     Issue a declaratory judgment that the employment policies, practices,

procedures,conditions and customs ofthe Defendant are violative ofthe rights of the

Plaintiff as secured by 42 U.S.C. § 1981 and 42 U.S.0 § 1981a;

       2.     As a result of the Defendant's actions, the Plaintiff has suffered and is

continuing to suffer injury including emotional pain, suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non pecuniary

losses;

       3.     The Plaintiff seeks to redress the wrongs alleged herein, and this suit for

equitable, compensatory, punitive and/or nominal damages, and injunctive and

declaratory relief is his only means of securing adequate relief;

      4.      Grant Plaintiff a permanent injunction enjoining the Defendant, their

agents, successors, employees, attorneys and those acting in concert with them and

at their request from continuing to violate 42 U.S.C. § 1981;
     Case 2:18-cv-00947-ECM-SRW Document 1 Filed 11/05/18 Page 6 of 7



      5.    Enter an Order requiring the Defendant to make the Plaintiff whole by

reinstating him to the position he would have continued to occupy in the absence of

discrimination; and,

      6.    The Plaintifffurther prays for such other reliefand benefits as the cause

of justice may require, including, but not limited to, back pay, front pay

compensatory, nominal, and punitive damages an award of costs, pre-judgment

interest and attorneys' fees and expenses.

                   PLAINTIFF HEREBY DEMANDS A
                JURY FOR ALL ISSUES TRIABLE BY JURY

                                                   Respectfully submitted,




                                                              ston
                                                     oderick T. Cooks
                                                   Charity Gilchrist-Davis
                                                   Attorneys for the Plaintiff




                                        6
   Case 2:18-cv-00947-ECM-SRW Document 1 Filed 11/05/18 Page 7 of 7




OF COUNSEL:
WINSTON COOKS,LLC
505 20th Street North
Suite#815
Birmingham, AL 35203
(205)502-0970 telephone
(205) 278-5876 facsimile
email: rcooks@winstoncooks.com

Law Office of Gilchrist Davis,LLC
505 20th Street North
Suite#815
Birmingham, AL 35203
Telephone: 205-581-8812
Facsimile: 205-581-8815
Email: charity@gilchristdavis.com

DEFENDANT'S ADDRESS:
CORPORATION SERVICE COMPANY INC
641 SOUTH LAWRENCE STREET
MONTGOMERY,AL 36104




                                    7
